Citation Nr: 0018658	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-01 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as secondary to a head and neck injury.

2.  Entitlement to an increased original disability rating 
for post-traumatic stress disorder (PTSD), rated as 30 
percent disabling prior to August 5, 1998.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
granted for PTSD with assignment of a 30 percent disability 
rating.  The veteran also appeals an April 1998 rating action 
that denied service connection or seizures.

The issue of entitlement to an increased disability rating 
for PTSD, currently evaluated as 50 percent disabling is the 
subject of the REMAND below.  


FINDINGS OF FACT

1.  A seizure disorder is not shown in service.

2.  No competent evidence has been submitted linking a 
current seizure disorder to the veteran's active military 
service.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD, prior 
to August 5, 1998, has been developed.

4.  The pertinent schedular rating criteria for PTSD were 
amended, effective November 7, 1996.  

5.  With respect to the veteran's claim for an increased 
disability rating prior to August 5, 1998, it is unclear from 
a facial comparison of the pre- and post-amendment rating 
criteria that one version is more favorable to the veteran.

6.  The veteran's PTSD, prior to August 5, 1998, was 
manifested by complaints of anxiety, depression, insomnia, 
nightmares, flashbacks, and temper outbursts.  

7.  Prior to August 5, 1998, the evidence does not show that 
PTSD was manifested by considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people; or by reason of psychoneurotic symptoms, 
reduction in the reliability, flexibility, and efficiency 
levels so as to result in considerable industrial impairment.

8.  Prior to August 5, 1998, the evidence does not show that 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
seizure disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (1999).

2.  The pre-amendment schedular criteria for a disability 
rating greater than 30 percent for PTSD, prior to August 5, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1996).

3.  The post-amendment schedular criteria for a disability 
rating greater than 30 percent for PTSD, prior to August 5, 
1998, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for a Seizure Disorder

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The veteran contends that he experiences seizures, which he 
attributes to his active duty service.  At a May 2000 Travel 
Board hearing before the undersigned Member of the Board, the 
veteran expressed his belief that he developed seizures from 
a head injury resulting from a fall out of a jeep during 
active duty.  He indicated that he was paralyzed for several 
hours after the incident.  

With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had an inservice disability or injury manifested by seizures; 
(2) whether he currently has a disability manifested by 
seizures; and if so, (3) whether this current disability is 
etiologically related to his inservice disability or injury.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The evidence does not show that the veteran had an inservice 
disability manifested by seizures.  Service medical records 
are silent for any complaints, diagnoses, or treatment for a 
concussion, seizures, or a seizure disorder during active 
service.  On the contrary, a March 1969 report of medical 
history completed by the veteran indicates a negative history 
of dizziness or fainting spells and a negative history of 
frequent or severe headaches.  Similarly, a March 1969 
separation examination report indicates that the veteran's 
head and neurologic system were within normal limits.  

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  However, while entirely competent to report his 
symptoms both current and past, the veteran has presented no 
clinical evidence or medical opinion that would establish a 
link between a current seizure disorder and his active 
military service.  In the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the etiology of any 
current seizure disorder to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran has contended that his 
current seizure disorder, while not manifested in service, is 
related to an inservice head and neck injury.  In order to 
establish secondary service connection, the claimed 
disability must be proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Service connection has not been established for a 
head and neck injury.  On the contrary, in August 1994, the 
RO issued a rating decision denying service connection for a 
head or neck injury.  The veteran was notified of his 
appellate rights at the time; however, the evidence does not 
show that he filed a timely notice of disagreement with the 
action.  Accordingly, the August 1994 rating decision is 
final.  38 C.F.R. § 3.104 (1999).  As a head or neck injury 
is not service connected, service connection for a seizure 
disorder as secondary to such injury is not warranted.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a seizure disorder could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  In the 
present case, the evidence does not show that the veteran has 
referenced any additional known and existing evidence that 
would be required to complete his application for service 
connection.  

The Board also notes that its duty to assist the veteran in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), does not arise until a 
claim is shown to be well grounded.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  More recently, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

The veteran is informed that he is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.  

II.  Increased Disability Rating for PTSD, Prior to August 5, 
1998

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for increased disability 
rating prior to August 5, 1998, is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

The veteran established service connection for post-traumatic 
stress disorder by means of a December 1996 rating decision, 
which assigned a 30 percent disability rating effective June 
21, 1996, the date of receipt of the veteran's claim. That 
original rating is the subject of this appeal.  The veteran 
established an increased rating of 50 percent, effective 
August 5, 1998, by means of an August 1998 rating decision.  
However, as that rating does not constitute a full grant of 
benefits sought on appeal, this claim remains before the 
Board.

After the veteran disagreed with the original disability 
assigned for his service-connected disability, the RO issued 
a Statement of the Case (SOC) in September 1997 that 
essentially addressed the issue as entitlement to an 
increased evaluation.  The Court recently held that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  See 
Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's SOC and subsequent SSOCs issued in February and 
August 1998 provided the veteran with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the service-connected disability.  The SOC 
indicated that all the evidence of record at the time of the 
December 1996 rating decision was considered in assigning the 
original disability rating for the veteran's post-traumatic 
stress disorder.  The RO did not limit its consideration to 
only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for this condition 
for any period of time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected PTSD disorder.  Any error to the 
veteran by the RO's phrasing of the issue on appeal in the 
SOC was not prejudicial to him.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim 
where the veteran has disagreed with the original rating 
assigned for a service-connected disability, it is necessary 
to determine whether he has at any time since his original 
claim met the requirements for a higher disability rating.  
See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999). 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999)(Schedule).  Post-traumatic stress disorder is 
evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9411 of the Schedule.  
38 C.F.R. § 4.130 (1999).  Under those criteria, a rating of 
100 percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (1999).

The veteran filed his claim for an increased rating in June 
1996.  The criteria for evaluation of mental disorders were 
amended during the pendency of the veteran's appeal, 
effective November 7, 1996.  See 61 Fed. Reg. 52,700 (October 
8, 1996).  Those rating criteria are substantially different 
from the previous criteria.  Pursuant to the criteria in 
effect prior to November 7, 1996, the General Formula for 
Rating Psychoneurotic Disorders provided that a 100 percent 
rating was warranted where the evidence showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
though or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or demonstrably unable to obtain or 
retain employment.  A 70 percent rating was warranted where 
the evidence showed that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired; the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating was warranted where the evidence showed that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was warranted where the evidence showed definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating was 
warranted with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In addition, 
prior to November 7, 1996, the regulations also provided that 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate Diagnostic Code.  38 C.F.R. § 4.16(c) 
(1996).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.

A.  Evidentiary Background

The evidence shows that the veteran developed PTSD as a 
result of active service in Vietnam.  While on active duty, 
he received a Vietnam Service Medal, a Vietnam Campaign 
Medal, and a Combat Infantryman Badge.  

A March 1996 VA outpatient treatment record shows that the 
veteran was seen with complaints of depression.  He stated 
that he could not sleep at night, was depressed, and 
occasionally felt like he was "on the edge."  He stated 
that he heard his deceased father's voice and saw smoke in a 
door.  A diagnosis of generalized anxiety with depression 
rule out schizophrenia and schizoaffective disorder was 
rendered.  

VA Mental Hygiene Clinic (MHC) treatment records from June 
1996 to August 1996 show that the veteran complained of poor 
concentration and memory, nightmares, and flashbacks of his 
Vietnam experiences.  A diagnosis of PTSD was rendered in 
June 1996.  

A September 1996 letter from the East Alabama Mental Health-
Mental Retardation Center indicates that the veteran had been 
receiving counseling since December 1995 for an organic 
mental disorder as well as a depressive disorder.  He was 
prescribed Zoloft and Haldol.  

In November 1996, the veteran was afforded a VA post-
traumatic stress disorder examination.  The veteran reported 
that he had last worked three years prior to the examination, 
but was presently unable to work due to his medical and 
mental problems.  He stated that he was depressed most of the 
time, did not like noises or crowds, continued to have 
nightmares, saw the faces of people being killed, and was 
easily angered.  The examiner noted that the veteran was 
alert and oriented.  While he wore clothes with holes and 
tears, the examiner noted that his hygiene was acceptable.  
While he did not have good eye contact, he was relevant and 
coherent.  He displayed no delusions.  He appeared depressed 
and anxious, especially on telling his Vietnam experience.  
He had no homicidal or suicidal ideations.  His concentration 
and memory were intact, but slow at times.  Similarly, his 
insight and judgment were intact.  A diagnosis of PTSD with a 
Global Assessment of Functioning (GAF) Score of 60 was 
rendered.

From February to March 1997, the veteran was hospitalized at 
a VA Medical Center (VAMC) with complaints of "I'd better 
off to shot-blow my head" and homicidal ideation toward his 
uncle.  He reported a depressed mood, 4-5 hours of sleep 
nightly, low appetite, near normal energy level, and low 
sexual drive.  During the course of hospitalization, his 
sleeping, eating, and energy level returned to a good 
pattern.  He denied auditory, visual, and tactile 
hallucinations.  He stated that he was no longer having 
hostile feelings toward his uncle and denied any suicidal or 
homicidal ideation.  Final diagnoses were delusion disorder 
with suicidal and homicidal ideations, resolved, and PTSD, by 
history, were rendered.  

The evidence shows that the veteran participated in group 
therapy from June 1997 to November 1997 at a VA MHC.  An 
August 1997 treatment record indicates that the veteran was 
alert, oriented, and in no acute distress.  He complained of 
insomnia following a fight with his sister and brother-in-
law; however, he reported a calm mood with had an appropriate 
affect.  He reported recent voices calling his name; however, 
he denied suicidal and homicidal ideations, intentions, or 
plan.      

Private medical records from the East Alabama Mental Health-
Mental Retardation Center dated from December 1995 to May 
1997 as well as a February 1998 letter show that the veteran 
remained "fairly stable on medications" with occasion 
periods of noncompliance due to memory lapses.  The veteran 
experienced depression, anxiety, nightmares of Vietnam, 
temper outbursts, and difficulty sleeping.  A July 1996 
treatment record shows a GAF score of 51.  In August 1996 and 
November 1996, he was pleasant and cooperative.  A May 1997 
treatment record indicates that the veteran reported some 
anxiety and insomnia, but wished to stay off of his 
medication.  

In August 1998, the veteran was afforded a VA PTSD 
examination.  He came to the examination alone.  He was 
living with his wife.  His complaints included insomnia with 
only two to three hours of sleep a night at times.  He 
reported that he had not been sleeping well for the last 6-8 
months.  He alleged that his sleep was constantly interrupted 
due to frequent nightmares about Vietnam.  These nightmares 
occur 3 or 4 times a week.  The examination report indicates 
that he had difficulty describing his nightmares and was 
highly anxious about describing them.  He reported hearing 
voices and people calling his name.  He stated that he had 
difficulty getting along with people and has few friends.  In 
addition, he indicated difficulty expressing tender feelings 
towards his wife.  The veteran indicated that he occasionally 
gets upset, irritable, and hostile with his wife.  In 
addition, he stated that he had not worked since 1994 and was 
currently unemployed.  The veteran expressed his belief that 
he was unable to work due to difficulty getting along with 
others and his suspiciousness and paranoia towards others.  
The examiner noted that the veteran appeared somewhat 
unkempt.  He was noted to be depressed and anxious.  He was 
somewhat tremulous during the interview and had difficulty 
expressing his experiences.  He had difficulty concentrating. 
He was alert and oriented with a mild impairment in his 
recent and remote memory.  His judgment and insight were fair 
and he was considered competent.  A diagnosis of moderate 
PTSD with depression was rendered and a GAF score of 50 was 
assigned.  His prognosis was listed as guarded.  

From December 1997 to December 1998 the veteran received 
individual and group therapy at a VA MHC outpatient treatment 
clinic.  A December 1997 notation shows that the veteran 
reported daily nightmares of his Vietnam experiences; 
however, his flashbacks were minimal as he benefited from 
therapy.  He reported hearing voices approximately 3 times a 
week.  His mood was good and his affect was appropriate.  He 
denied any suicidal or homicidal ideations.  A January 1998 
treatment record indicates that he was feeling fair.  He was 
alert and well oriented.  He was in no acute distress.  
Diagnoses of stable hypertension, history of PTSD, and 
seizure disorder were rendered.  

A May 1998 outpatient treatment record indicates that the 
veteran reported financial problems and difficulty purchasing 
medication.  The veteran was noted to be highly emotional and 
occasionally confused.  He was disheveled and unkempt.  He 
spoke in simplistic and sometimes rambling fashion.  A 
subsequent May 1998 outpatient treatment record indicates 
that he continued to complain of financial problems.  He 
reported that he was depressed due to his lack of work, his 
financial problems, and his wife's recent illness.  He 
reported 4-5 hours of sleep a night with a fair appetite.  He 
reported that he sees unreal people and hears unreal voices.  
He denied homicidal or suicidal ideations.  A diagnosis of 
dysthymic disorder with a history of PTSD with depression was 
rendered.   

The veteran appeared at a May 2000 hearing before the 
undersigned Member of the Board sitting at the RO.  He 
testified that he was diagnosed with PTSD in 1996.  He 
reported that he was married and lived with his wife.  
However, he indicated that he and his wife did not get along.  
He felt as though "she's the enemy" and that he has to 
defend himself against her.  He reported difficulty sleeping 
and flashbacks.  He stated that he avoids crowds and that his 
wife does the shopping.  

B.  Increased Rating prior to August 5, 1998

As indicated previously, the veteran filed his claim for 
service connection for PTSD prior to a change in the 
applicable rating criteria on November 7, 1996.  Therefore, 
with respect to the claim of entitlement to an increased 
disability rating greater for the period prior to August 5, 
1998, application of VAOPGCPREC 3-00 is required.  After a 
review of the pre-amendment and post-amendment diagnostic 
criteria, the Board finds that it is unclear from a facial 
comparison of both versions that one version is more 
favorable to the veteran.  Accordingly, the Board will 
separately apply both criteria to the facts presented.  In 
doing so, the Board notes the post amendment criteria may not 
be applied prior to the effective date of the change.  See 
VAOPGCPREC 3-00.  

After a review of the evidence, the Board finds that an 
increased disability rating prior to August 5, 1998, is not 
warranted under the pre-amendment criteria.  While the 
veteran has indicated that he has a violent a temper toward 
his family, the evidence does not show that his ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired as contemplated by an 
increased disability rating.  On the contrary, the evidence 
indicates that he has been married to his present wife since 
October 1989.  Prior to his current marriage, he was married 
to his first wife from 1966 to June 1987.  

Similarly, VA and private outpatient treatment records from 
December 1995 to November 1997 do not show objective evidence 
of considerable impairment in the ability to establish or 
maintain effective or favorable relationships resulting from 
the veteran's PTSD.  In February and March 1997, the veteran 
was hospitalized with homicidal ideation toward his uncle; 
however, the hospitalization summary indicates that the 
veteran's suicidal and homicidal ideations resulted from a 
delusional disorder.  PTSD was only noted by history.  While 
the veteran has indicated that he had not worked since 1994, 
there is no objective evidence indicating that his lack of 
employment was due solely to his PTSD.  

The evidence after November 1996 but prior to August 1998 
does not indicate the veteran's psychoneurotic symptoms 
caused such reduction in reliability, flexibility, and 
efficiency levels so as to result in considerable industrial 
impairment. While he complained of auditory and visual 
hallucinations, the medical evidence, as set forth above, 
shows that his concentration and memory were intact.  While 
he complained of anxiety, nightmares, insomnia, a May 1997 
treatment record shows that the veteran wished to discontinue 
medication.  Similarly, the February 1998 statement from the 
East Alabama Mental Health-Mental Retardation Center 
indicates that the veteran remained stable on his medication.  
Based on the discussion above, the Board finds that the 
criteria for an increased disability rating for PTSD prior to 
August 5, 1998, are not met under the pre-amendment rating 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (1996).

Similarly, after a review of the evidence the Board finds 
that an increased disability rating, prior to August 5, 1998, 
is not warranted under the post-amendment rating criteria.  
While the evidence shows that the veteran has anxiety, 
insomnia, depression, flashbacks, and nightmares prior to 
August 1998, the evidence does not show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  On the 
contrary, VA outpatient treatment records show that he had a 
calm mood with an appropriate effect.  While he reported 
hallucinations, a VA examination in September 1996 shows that 
his concentration, memory, insight, and judgment were intact.  
While the veteran alleged to be unable to work due to his 
PTSD, the medical evidence prior to August 1998, as set forth 
previously, does not show that he has difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, an increased disability rating 
for PTSD prior to August 5, 1998, is not warranted under the 
post-amendment rating criteria, as the diagnostic criteria 
for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1999).

As the schedular criteria for an increased disability rating 
are not met under the old criteria before November 1996 or 
either the old or the new rating criteria after that change, 
the veteran's claim for an increased disability rating prior 
to August 5, 1998, fails. 


ORDER

Service connection for a seizure disorder, to include as 
secondary to a head and neck injury, is denied.  An increased 
disability rating for PTSD, prior to August 5, 1998, is 
denied.  


REMAND

As stated previously, a claim that a condition has become 
more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim that for an increased 
rating for PTSD, currently evaluated as 50 percent disabling, 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented a 
claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, 
the examination should be conducted with a review of the 
veteran's claims folder by the medical examiner.  C.f. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The veteran was afforded a VA examination in August 1998.  
However, the examination report indicates that the veteran's 
medical records and claims folder were not available to the 
examiner for his review.  Accordingly, the Board is of the 
opinion that a new examination would be probative to 
ascertain the current level of severity of the veteran's 
PTSD.  In addition, the Board notes that the claims folder is 
silent for any treatment for PTSD after August 1998.  The 
Board is of the opinion that an effort should be made to 
obtain any available medical evidence of treatment for PTSD 
subsequent to August 1998.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
supply the names and addresses of all 
doctors and medical providers who 
provided treatment for his PTSD after 
August 1998.  After obtaining the 
appropriate releases, the RO should 
obtain the medical records from those 
medical providers. 

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
post-traumatic stress disorder 
examination with an examiner who has not 
previously examined the veteran in order 
to determine the nature and extent of the 
veteran's psychiatric disorder including 
his service connected PTSD.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.

c)  The examiner should discuss the 
signs and symptoms due solely to the 
veteran's post-traumatic stress 
disorder including the frequency or 
severity of any symptoms shown to 
the extent possible.  A complete 
discussion of the veteran's 
psychiatric condition should be 
included in the report.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case, and be afforded of the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The purpose of this 
REMAND is to obtain additional evidence and to ensure 
compliance with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

